EXHIBIT 10.1

 

MARKETING AND DISTRIBUTION AGREEMENT

 

This Marketing and Distribution Agreement(“Agreement”) is entered into this 30th
day of May 2018 (the “Effective Date”), by and between MTN Distribution LLC, a
Colorado limited liability company, (“Supplier”) and Applied Biosciences Corp.,
a Nevada corporation (“Distributor”).

 

RECITALS

 

A. Supplier is a party to that Certain Master Distribution Agreement, dated on
or about May 30, 2018, by and between Supplier and SSL Global Holdings LLC, who
has developed and produces those certain products produced under the CanaGel
trade name, including but not limited to what is shown at www.canagel.com and
other related products formulated, developed, and produced by SSL Global
Holdings LLC (the “Products”).

 

B. Supplier desires to appoint Distributor to sell, market and distribute on an
exclusive worldwide basis, for a term of two years, the Products.

 

B. Distributor desires to sell, market and distribute the Products under the
terms and conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Appointment. Supplier hereby appoints Distributor as its exclusive
distributor and reseller of the Products in the United States and Canada for a
period of two years from the effective date.

 

2. Product Orders. Distributor shall purchase the Products hereunder by issuing
written Purchase Orders (hereinafter, “Purchase Order” or “POs”) to Supplier
prior to Distributor's requested ship date identifying the quantity, price,
total Purchase Order Price, shipping instructions, requested ship dates and any
other special information. Distributor may place additional interim Purchase
Orders at any time and with no notice requirement as the market demand may from
time to time require. Acceptance of Purchase Orders by Supplier shall be
confirmed or denied to Distributor by email addressed to Distributor's
designated contact within. All Products ordered by Distributor shall be packed
for shipment and storage in accordance with Supplier’s standards. Distributor's
Purchase Orders shall be governed by the terms and conditions of this Agreement,
and where the content of Distributor’s Purchase Order conflicts with this
Agreement, the terms of this Agreement shall take precedence over such Purchase
Orders. Any conflicting or inconsistent terms of Distributor's Purchase Order
shall be null and void, and are hereby waived by Distributor. Supplier shall
ship the Products in a timely and efficient manner without unreasonable delay.
Supplier shall advise Distributor by email of the occurrence of any shipping
delays stating the reason and the new estimated delivery date. Supplier shall
make best efforts to ensure minimized shipping delays and prioritize remediation
of delays as they arise.

 



  1

   



 

3. Payment. Distributor will send payment and PO for all sales whether they are
directly shipped from Supplier to Distributor’s end client or sent to
Distributors warehouse.

 

4. Pricing. Distributor shall establish its own pricing for Products sold via
sales channels it develops.

 

5. Taxes. Distributor shall, in addition to other amounts payable under this
Agreement, pay all local, state, and federal taxes (but excluding taxes imposed
on Supplier’s income) levied or imposed by reason of the transactions
contemplated in this Agreement. Distributor shall promptly pay to Supplier an
amount equal to any such taxes actually paid or required to be collected or paid
by Supplier.

 

6. Service & Support. Distributor shall provide any necessary end-user service
and support.

 

7. Advertising & Trademark Usage. Distributor shall obtain Supplier’s advance
written consent to any use of Supplier’s trademarks or tradenames in any
advertising or promotion.

 

8. Term. This Agreement shall take effect on the Effective Date and continue in
effect for a period of two (2) years unless terminated earlier by either party
because of the default of the other party in any obligation under this
Agreement. Thereafter, the Agreement shall be automatically renewed for one (1)
year terms unless either party notifies the other in writing of its intent to
terminate at least sixty (60) days prior to the expiration of the then current
term.

 

9. Termination. If either party is in default of any of its obligations under
this Agreement, the other party may give written notice of such default, and if
the defaulting party has not cured the default within thirty (30) days of such
notice, the other party shall have the right to terminate this Agreement.

 

10. Effect of Termination. Upon termination of this Agreement for whatever
reason, the rights granted under this Agreement to distribute, market and sell
the Products are immediately revoked. Within five (5) days after the expiration
or termination of this Agreement for any reason, Distributor shall return to
Supplier all Products in Distributor’s possession. Notwithstanding the
foregoing, in the event of termination as a result of either party’s failure to
comply with any of its obligations under this Agreement, both parties shall
continue to be obligated for any payments due as of the date of termination.

 



  2

   



 

11. Supplier Representations and Warranties. Supplier hereby represents and
warrants to Distributor as follows:

 

11.1 Authorization. Supplier has full legal authority to enter into this
Agreement, to consummate the transactions contemplated hereby and to perform its
obligations hereunder.

 

(b) Consents and Approvals. No consent, approval or authorization or
declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Supplier in connection with the execution, delivery and performance of this
Agreement and consummation of the transactions contemplated hereby.

 

(c) Disclosure. To the best of Supplier’s knowledge no representation or
warranty of Supplier contained in this Agreement, and no statement contained in
any exhibit furnished to Distributor pursuant hereto, contains any untrue
statement of a material fact or omits to state a material fact.

 

12. Distributor Representations and Warranties. Distributor hereby represents
and warrants to Supplier as follows:

 

12.1 Authorization. Distributor has full legal authority to enter into this
Agreement, to consummate the transactions contemplated hereby and to perform its
obligations hereunder.

 

12.2 Consents and Approvals. No consent, approval or authorization or
declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Distributor in connection with the execution, delivery and performance of this
Agreement and consummation of the transactions contemplated hereby.

 

12.3 Disclosure. To the best of Distributor’s knowledge no representation or
warranty of Distributor contained in this Agreement, and no statement contained
in any exhibit furnished to Supplier pursuant hereto, contains any untrue
statement of a material fact or omits to state a material fact.

 

13. Indemnification by Distributor. Distributor shall indemnify, defend and hold
Supplier harmless from and against all claims, expenses (including court costs
and reasonable attorney's fees), losses or damages arising out of or in
connection with Distributor's marketing and distribution of the Products.

 

14. Indemnification by Supplier. Supplier shall indemnify, defend and hold
Distributor harmless from and against all claims, expenses (including court
costs and reasonable attorney's fees), loss or damages arising out of or in
connection with Supplier's willful misconduct, negligence, breach of warranties,
damage or injury to property or persons from Products, or other representations
herein.

 



  3

   



 

15. Limitation of Liability. Notwithstanding any other provision of this
Agreement, the parties’ aggregate liability to each other under this Agreement
shall be limited to a sum equal to the total payments made by Distributor to
Supplier under this Agreement in the most recent calendar year preceding
imposition of such liability.

 

16. Consequential Damages. The parties shall under no circumstances be liable to
each other for any loss of use, interruption of business, or any indirect,
special, incidental or consequential damages of any kind, including lost
profits, regardless of the form of action, be it in contract, tort (including
negligence) or otherwise.

 

17. Confidentiality. Distributor and Supplier shall keep confidential and not
disclose to any party, except as required by law, all information (“Confidential
Information”) obtained from each other in the course of performance of this
Agreement.

 

18. Covenant Not To Compete. For the period of this Agreement, Supplier
covenants that it will not directly or indirectly compete, with Distributor in
regard to the sales, marketing and distribution of the Products.

 

19. Miscellaneous.

 

19.1 Assignability. Unless otherwise agreed to in writing by both parties
hereto, the rights, obligations and benefits established by this Agreement shall
be non-assignable by either of the parties hereto and any attempt of assignment
shall be null and void and of no effect whatsoever.

 

19.2 Relationship of the Parties. The management and employees of Distributor
shall not be considered employees of the Supplier. Furthermore, the parties
agree that Distributor shall not be deemed to be an employee, servant, partner
or joint venturer of the Supplier.

 

19.3 Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof, and may not be changed except
by a writing signed by the party against whom enforcement or discharge is
sought.

 

19.4 Waiver of Breach. The waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by the other party.

 

19.5 Construction of Language. The language used in this Agreement shall be
construed as a whole according to its fair meaning, and not strictly for nor
against either party.

 



  4

   



 

19.6 Captions and Headings. The paragraph headings throughout this Agreement are
for convenience and reference only, and shall in no way be deemed to define,
limit or add to the meaning of any provision of this Agreement.

 

19.7 Governing Law. The laws of the State of New York shall govern this
Agreement, its interpretation and its application.

 

19.8 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Execution and delivery of this Agreement by
exchange of scanned e-mail copies bearing the signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such scanned copies shall constitute enforceable original documents.

 

19.9 Costs. If this Agreement gives rise to a lawsuit or other legal proceeding
between any of the parties hereto, the prevailing party shall be entitled to
recover court costs, necessary disbursements (including expert witnesses’ fees)
and reasonable attorneys’ fees, in addition to any other relief such party may
be entitled.

 

19.10 Notices and Waivers. Any notice or waiver required or permitted to be
given by the parties hereto shall be in writing and shall be deemed to have been
given, when delivered, three (3) business days after being mailed by certified
or registered mail return receipt requested, when faxed during regular business
hours of the recipient and there is confirmation of receipt with hard copy by
regular mail, or when sent by prepaid full rate telegram to the following
addresses:

 

Supplier:    MTN Distribution LLC

2655 Copper Ridge Circle

Steamboat Springs, CO 80487

 

Distributor:     Applied Biosciences Corp.

9701 Wilshire Blvd, Suite 1000

Beverly Hills, California 90212

 

19.11 Public Statements. Other than any requisite regulatory filing or
disclosure, Supplier will not issue any press release, or make or authorize any
other public statement, oral or written, that includes Distributor’s name
without prior written approval of Distributor, which written approval shall not
be unreasonably withheld if Supplier is advised such disclosure is required
under applicable laws.

 



  5

   



 

IN WITNESS WHERE OF, the undersigned acknowledges that the undersigned has read
this Agreement, understands it, agrees to be bound by its terms and conditions,
and has caused this Agreement to be executed by its duly authorized
representatives as of the day and year first written above.

 

 



Supplier:

 

Distributor:

 

 

 

 

 

 

 

MTN DISTRIBUTION LLC

 

APPLIED BIOSCIENCES CORP.

 

 

 

 

 

By:

/s/ JJ Southard   By: /s/ John Brady  

Name:

JJ Southard   Name: John Brady  

Title:

Member   Title:

Secretary and Treasurer

 



 

 

 



6



 